Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit. Claims 5 and 16 are canceled. Claims 21-22 are new. Claims 1-4, 6-15, 17-22, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 7-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0247195 A1, Kumar et al. (hereinafter Kumar) in view of US 2018/0357152 A1, Browne et al. (hereinafter Browne).


As to claim 1, Kumar discloses a computer-implemented method for training a machine learning model, comprising: 
training a machine learning model using training data (Fig 13; pars 0014-0015, 0017, 0095-0096, an artificial neural network with biological training data); 
determining a status of the machine learning model's training based on an accuracy curve of the machine learning model over the course of the training, including whether the training has diverged (pars 0014-0015, 0018, determining a status of a condition of the subject by applying an artificial neural network to training data (e.g. representing the training status); par 0206, determine the training may not converge and it is desired to train many neural networks and evaluate the performance of each neural network); 
adjusting parameters of the training based on the status (pars 0018, 0190-0191, 0210-0211, adjusting ANN parameters and structures based on training performance (e.g. status); and 
finishing training of the machine learning model using the adjusted parameters (pars 0018, 0190-0191, 0210-0211, 0236, continue training with adjustable parameters until the training/learning/classification process converges).  
Kumar discloses determining a status of the machine learning model's training but does not expressly disclose based on an accuracy curve of the machine learning model. Browne, in the same or similar field of endeavor, further teaches providing visualization window to track the training of one or more AL models (Figs 5-6, 10A-10C; pars 0005, 0034).  
Therefore consider Kumar and Browne’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Browne’s teachings on providing visualization windows in Kumar’s method to provide a debugging tool and monitoring the training performance.

As to claim 2, Kumar as modified discloses the computer-implemented method of claim 1, wherein determining the status comprises determining that the training has a status selected from the group consisting of diverged, overfitted, and underfitted (Kumar: pars 0108, 0203, 0206, 0236, converge, not converge, or overfitted).   

As to claim 3, Kumar as modified discloses the computer-implemented method of claim 1, wherein determining the status comprises determining that the training has converged (see rejection in claim 1).  

5. (canceled)

As to claim 7, Kumar as modified discloses the computer-implemented method of claim 1, wherein determining the status comprises determining that the training has overfitted to the training data (Kumar: pars 0108, 0206, determine and avoid data overfitting).  

As to claim 8, Kumar as modified discloses the computer-implemented method of claim 1, wherein determining the status comprises determining that the training has underfitted to the training data (Browne: par 0181).  

As to claim 9, Kumar as modified discloses the computer-implemented method of claim 1, wherein adjusting parameters comprises performing an action selected from the group consisting of adding additional training data and modifying a structure of the machine learning model (Kumar: pars 0015, 0017-0018, training data augmentation; pars 0190-0191, adjust the number of hidden neurons, arrangement and number of layers, interconnection weights and biases, and/other parameters of the ANN).  

As to claim 10, Kumar as modified discloses the computer-implemented method of claim 1, wherein the machine learning model is a neural network (Kumar: pars 0006-0008, applying artificial neural networks for learning/training).  

As to claim 11, it recites a non-transitory computer readable storage medium with program executed performing functions and features of claim 1.  Rejection of claim 1 is therefore incorporated herein.

As to claim 12, it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 13-14, 18-20, they are rejected with the same reason as set forth in claims 2-3, 7-9, respectively.

16. (Canceled)

Claims 4, 6, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Browne and further in view of US 2018/0286038 A1, Jalali et al. (hereinafter Jalali).


As to claim 4, Kumar as modified discloses the computer-implemented method of claim 3, but does not expressly measuring a slope the accuracy curve in a plurality of windows.  Jalali, in the same or similar field of endeavor, further teaches learning providing the curve of the training/learning and classification process that indicates the classification performance (Fig 5; pars 0076, 0078-0078) as well as measuring the slope of the curve (par 0187). Therefore, consider Kumar as modified and Jalali’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Jalali’s teachings on providing the training curve in Kumar as modified’s teachings for providing more inside to the training process characteristic and performance.

As to claim 6, Kumar as modified discloses the computer-implemented method of claim 5, wherein determining that the training has diverged comprises determining whether each of a plurality of windows represents a rising edge or a falling edge (Browne: pars 0034, 0036-0038, content in the visualization window shows insight and explainability into how the training is making headway while the training is occurring and arriving at various states and particular prediction to reduce computing cycles, etc. within the time window (including rising/falling edge of the window); Jalali: pars 0140-0141).  

Claims 15, 17 are rejected with the same reason as set forth in claims 4, and 6, respectively.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Browne and further in view of US 2012/0191395 A1, Bandsmer (hereinafter Bandsmer).

As to claim 21, Kumar as modified discloses the computer-implemented method of claim 1 and threshold being used to compare with different classifications in neural network training process (pars 0211, 0313) but does not expressly teach comparing a sum of the number of windows representing a rising edge and the number of windows representing a falling edge to a threshold number.  Bandsmer, in the same or similar field of endeavor, further teaches utilizing waveform shape, namely rising and falling part of the curve to measure or determine convergence (pars 0092-0097) and rising and falling part of the summing duration being compared with RMS error (threshold) to determine the convergence (pars 0159-0163). 

Therefore, consider Kumar as modified and Bandsmer’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Bandsmer’s teachings in Kumar as modified’s method to determine or measure the convergence with less measurement error due to curve fluctuation or noise.

Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Kumar, Browne, Jalali and Bandsmer) neither discloses alone nor teaches in combination functions and features recited in claim 22.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant essentially argues that although Kumar identifies the training convergence issue but does not teaches determining whether the training convergence or not.  As indicated in merit rejection above, while Kumar indicates the neural network may not converge due to dating overfitting, Kumar also teaches consequently the performance of the neural network needs to be further analyzed and assessed by its accuracy, specificity and sensitivity (par 0206). Therefore, an ordinary skill in the art would clearly understand such analysis includes convergence analysis, namely determining the training convergence or not.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661